Judgment of the Special Term and of the Buffalo City Court reversed on the law and the facts, with costs, and complaint dismissed, with costs in all courts. Memorandum: There is no basis for respondent’s apparent claim that the defendant contractors George Lambros and Thomas Ryan have assigned to plaintiff any claims they may have against defendant-appellant or that they have in any legal manner consented that any moneys coming to them on their contract may be paid by the appellant to respondent personally or as assignee of Mike Lignos and Manuel Lambros. Appellant made no independent contract based upon a sufficient consideration to pay the claims of respondent or either of his assignors. The record does not disclose that appellant promised to pay these claimants for the reason that they would not go on with their work otherwise —• or for any equivalent reason. Any promise by appellant to pay under this record was a nudum pactum. Therefore, respondent can derive no support for his contentions from the rule announced, e. g., in Mannetti v. Doege (48 App. Div. 567); Schild v. Eckstein Brewing Co. (108 id. 50); Block v. Galitzka (114 id. 799). All concur. (The judgment affirmed a judgment of the Buffalo City Court in an action to recover for labor.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.